     Case 3:20-cv-00064-BAS-LL Document 20 Filed 05/15/20 PageID.476 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
       DEVANAN MAHARAJ,                            Case No. 3:20-cv-00064-BAS-LL
11
                                     Plaintiff,    ORDER GRANTING PLAINTIFF’S
12                                                 UNOPPOSED MOTION FOR LEAVE
             v.                                    TO FILE FIRST AMENDED
13                                                 COMPLAINT
       CHARTER COMMUNICATIONS,
14     INC., et al.,                               [ECF No. 19]
15                                Defendants.
16

17         Before the Court is Plaintiff’s Motion for Leave to File a First Amended Complaint.
18   (ECF No. 19.)     Plaintiff seeks to correct factual allegations and make other minor
19   formatting and typographical edits to the pleading.       The motion is unopposed by
20   Defendants. (See id. at 2–3; Ex. 3 to Decl. of David X. Lin, ECF No. 19-1.)
21         “In general, a court should liberally allow a party to amend its pleading.” Sonoma
22   Cty. Ass’n of Retired Emps. v. Sonoma Cty., 708 F.3d 1109, 1117 (9th Cir. 2013) (citing
23   Fed. R. Civ. P. 15(a)); see also Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708,
24   712 (9th Cir. 2001) (“A district court ‘shall grant leave to amend freely when justice so
25   requires.’”). Further, a party may amend its pleading without a court order where the
26   opposing party consents in writing. Fed. R. Civ. P. 15(a)(2).
27         In light of the broad policy favoring amendments to pleadings and Defendant’s non-
28   opposition to amendment, the Court GRANTS Plaintiff’s Motion for Leave to File a First

                                                  -1-
                                                                                        20cv64
     Case 3:20-cv-00064-BAS-LL Document 20 Filed 05/15/20 PageID.477 Page 2 of 2



 1   Amended Complaint (ECF No. 19). The First Amended Complaint is deemed filed and
 2   served as of the date of this Order. The Clerk shall file the proposed amended pleading,
 3   attached as Exhibit 1 to the Declaration of David X. Lin (ECF No. 19-1), on the docket as
 4   the First Amended Complaint.
 5         Further, because the Court has granted Plaintiff’s motion, the Court TERMINATES
 6   Defendant’s Motion to Dismiss the Complaint (ECF No. 14). See Lacey v. Maricopa Cty.,
 7   693 F.3d 896, 927 (9th Cir. 2012) (en banc) (“[T]he general rule is that an amended
 8   complaint supercedes the original complaint and renders it without legal effect[.]”).
 9   Defendant may, at its discretion, renew the Motion to Dismiss as to Plaintiff’s First
10   Amended Complaint.
11        IT IS SO ORDERED.
12

13   DATED: May 15, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               -2-
                                                                                        20cv64
